The question raised is, whether s. 3, c. 161, Gen. Laws, providing that a town by vote may require a railroad to secure the crossing of a highway by gates on both sides, is by implication repealed by s. 7, c. 101, Laws of 1883, authorizing the *Page 220 
selectmen of a town to apply to the board of railroad commissioners to examine the condition and operation of any railroad, a part of which is in their town. Such an implied repeal may be found (1) where the provisions of the later statute are so inconsistent with and repugnant to those of the earlier one that both cannot be in force; (2) where the whole of the earlier law is revised by the new statute, and it is intended to prescribe the only rules to govern the subject. Neither of these exists in this case. State v. Wilson, 43 N.H. 415, 419. Petition referred to the county commissioners.
Case discharged.
CLARK, J., did not sit: the others concurred.